Citation Nr: 1630843	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-01 153	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right inguinal hernia.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression.

3. Entitlement to an increased rating for right knee arthritis, (previously rated as right knee chondromalacia), currently rated 10 percent prior to July 8, 2014 and 30 percent from July 8, 2014.

4. Entitlement to an increased rating for left knee arthritis, (previously rated as left knee chondromalacia), currently rated 10 percent prior to July 8, 2014 and 30 percent from July 8, 2014.

5. Entitlement to an initial rating in excess of 20 percent for right knee instability.

6. Entitlement to an initial rating in excess of 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2015, the RO granted separate ratings for left and right knee instability as part of the original claims for increased ratings for bilateral knee arthritis, previously rated as left and right knee chondromalacia.  As such, these issues have been set forth above since the maximum schedular rating for instability of the knees was not assigned.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

On June 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


